Citation Nr: 1000017	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
exposure to herbicides and as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to herbicides and as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the Veteran initially requested a 
hearing before the Board.  He has withdrawn this request.  
See August 2009 statement from Veteran.  

The issues of entitlement to service connection for 
peripheral neuropathy of the right lower extremity, to 
include as due to exposure to herbicides and as secondary to 
service-connected diabetes mellitus type II, and entitlement 
to service connection for peripheral neuropathy of the left 
lower extremity, to include as due to exposure to herbicides 
and as secondary to service-connected diabetes mellitus type 
II,
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a statement received in August 2009, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew his Substantive Appeal with respect to the issue of 
entitlement to service connection for chloracne, to include 
as due to exposure to herbicides.


CONCLUSION OF LAW

With respect to the issue of entitlement to service 
connection for chloracne, to include as due to exposure to 
herbicides, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009). As reflected in 
the record, in a statement received in August 2009 at the RO, 
the appellant withdrew his appeal with respect to the claim 
of service connection for chloracne, to include as due to 
exposure to herbicides; hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of service 
connection for chloracne, to include as due to exposure to 
herbicides.




REMAND

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

In February and September of 2009 the Veteran was provided VA 
examinations in furtherance of substantiating his claims.  
Each of these examinations addressed whether the Veteran's 
diagnosed peripheral neuropathy of the lower extremities was 
attributable to diabetes mellitus, type II.  Neither of them 
addressed whether there was any relationship between 
peripheral neuropathy of the lower extremities and exposure 
to herbicides.  The Veteran's personnel records show that he 
served in Vietnam; thus he is presumed to have been exposed 
to herbicides.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).  It has been suggested by a 
competent health care specialist that peripheral neuropathy 
may be related to exposure agent orange.  See Statement dated 
in March 2004 from VA physician's assistant.  Even if the 
statutory presumptions are inapplicable, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  As these examinations did not address any 
relationship between peripheral neuropathy and exposure to 
herbicides, they are inadequate.  Accordingly, a remand for 
an addendum to the September 2009 examination is necessary to 
address this question.  Id.; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the 
examiner who performed the September 2009 
examination (if available) to obtain an 
addendum opinion as to the etiology of the 
diagnosed peripheral neuropathy of the 
lower extremities.  Specifically, the 
examiner is asked to address whether it is 
at least as likely as not (a 50 percent 
probability or greater) that this disorder 
is attributable to exposure to herbicides.

If the examiner who performed the 
September 2009 examination finds that 
another examination is necessary or is 
unavailable to complete this addendum, the 
Veteran should be scheduled for a new 
examination.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot reach a 
conclusion without resorting to 
speculation, he or she should explain why 
a response would be speculative.

2.  Thereafter, readjudicate the issues.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


